                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JEROME A. TATAR,                                     )
                                                     )
                      Plaintiff,                     )
                                                     )
vs.                                                  )        Case No. 1:18-cv-06857
                                                     )
EXPERIAN INFORMATION SOLUTIONS,                      )        Judge Charles R. Norgle, Sr.
INC., EQUIFAX INFORMATION                            )
SERVICES LLC, LOANCARE, LLC and CIT                  )
BANK NA,                                             )
                                                     )
                              Defendants.            )

                            NOTICE OF UNOPPOSED MOTION

TO:    See attached Certificate of Service.

        PLEASE TAKE NOTICE that on the December 7, 2018 at 9:30 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable Charles
R. Norgle, Sr., in Courtroom 2341 of the Everett McKinley Dirksen Building, 219 South
Dearborn, Chicago, Illinois, and shall then and there present UNOPPOSED SECOND
MOTION FOR EXTENSION OF TIME TO FILE RESPONSIVE PLEADING, a copy of
which is hereby attached and served upon you.

Dated: November 29, 2018                      Polsinelli PC

                                              By: /s/ Rodney L. Lewis
                                                 Rodney L. Lewis
                                                 Mary Kathryn Curry
                                                 POLSINELLI PC
                                                 150 N. Riverside Plaza, Suite 3000
                                                 Chicago, Illinois 60606
                                                 (312) 819-1900 – Telephone
                                                 (312) 819-1910 – Facsimile
                                                 rodneylewis@polsinelli.com
                                                 mkcurry@polsinelli.com

                                                 Attorneys for Defendant Equifax Information
                                                 Services, LLC
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 29th day of November, 2018 a copy of the
foregoing has been filed electronically with the Clerk of Court using the CM/ECF system which
will be sent to all attorneys of record, namely:


       Stephanie R. Tatar
       Steven J. Uhrich
       ZAMPARO LAW GROUP, P.C.
       2300 Barrington Road
       Suite 325
       Hoffman Estates, IL 60169
       steven@zamparolaw.com
       stephanie@zamparolawc.com

       Attorneys for Plaintiff


                                                   /s/ Rodney L. Lewis




                                                    2
